Citation Nr: 1742648	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-21 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a lung disability, to include interstitial lung disease, desquamative interstitial pneumonia, and pulmonary fibrosis.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), for the period on appeal prior to March 23, 2011.

5.  Entitlement to a TDIU for the period from March 23, 2011.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified during a Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  At the hearing and through his representative, he waived RO review of this evidence, and declined remand for a new supplemental statement of the case.  

The issue of entitlement to a TDIU for the period on appeal prior to March 23, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for chronic bronchitis.

2.  A lung disability is not related to service, to a service-connected disability, or to exposure to herbicide agents.

3.  Diabetes mellitus is not productive of required regulation of activities, multiple episodes of ketoacidosis or hypoglycemic reactions, or progressive loss of weight and strength.

4.  For the period from March 23, 2011, the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for chronic bronchitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a lung disability, to include interstitial lung disease, desquamative interstitial pneumonia, and pulmonary fibrosis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

4.  For the period from March 23, 2011, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for chronic bronchitis.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Lung Disability

The Veteran claims service connection for a lung disability, to include desquamative interstitial pneumonia and pulmonary fibrosis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096. 

Notwithstanding any other provision of law, for claims filed after June 9, 1998, a Veteran's disability or death shall not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  This provision does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period.  38 U.S.C.A. § 1103(b); 38 C.F.R. § 3.300(b).

For certain diseases with a relationship to herbicide agent exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Because the Veteran served in Vietnam, he is presumed to have been exposed to herbicide agents, but he has not been diagnosed with any lung disability to which such a presumption applies.  The Board notes that, absent such a presumption, the Veteran may establish service connection on a direct basis if the evidence shows that his current lung disability was, in fact, caused by exposure to herbicide agents or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that at his July 1966 induction examination he reported a history of coughing due to smoking, though no respiratory abnormality was noted.  In January 1969 he reported cough and chest congestion with a sore throat.  A February 1969 x-ray showed prominent markings suggestive of bronchitis but was otherwise normal.  He reported nasal congestion, cough, and a sore throat in May 1969 and July 1969.  He again reported chest congestion and a productive cough with thick dark mucus in November 1969 and again in January 1970.  He was diagnosed with an upper respiratory infection in November and with flu in January.  No respiratory abnormalities were noted at his February 1970 separation examination, and he denied having ever have experienced chronic cough.

Private treatment records reflect that in April 2003 the Veteran consulted with a pulmonary specialist after experiencing a respiratory tract infection beginning in October 2002 where he was having bronchopneumonia-like symptoms.  He reported shortness of breath and cough with expectoration.  He reported about a 30-40 pack-year history.  He was diagnosed with probable pulmonary fibrosis and possible interstitial lung disease due to a multitude of etiologies.  In June 2003 he underwent a lung biopsy and was diagnosed with desquamative interstitial pneumonia suggestive of pulmonary fibrosis.  In August 2003 it was noted that his pulmonary fibrosis was much improved or at least stabilized.  Further improvement was noted in October 2003.  There was no change in February 2004, with the Veteran still reporting some shortness of breath.  

VA treatment records reflect that in April 2004 the Veteran reported a productive cough and yellowish sputum.  At a May 2004 pulmonary medical consultation he was diagnosed with desquamative interstitial pneumonia.  A June 2004 CT scan showed lung findings suggesting a mixture of acute and chronic processes.  Differential diagnoses included eosinophilic pneumonia, hypersensitivity pneumonitis, bronchiolitis obliterans organizing pneumonia, or idiopathic pulmonary fibrosis with superimposed acute alveolitis.  The radiologist noted that it would be a somewhat atypical appearance of idiopathic pulmonary fibrosis due to the distribution.  In August 2004 the Veteran reported that he had quit smoking the prior May after having smoked one pack per day for 30 years.  February 2005 spirometry testing noted a tobacco use history of 35 pack-years.  A March 2005 follow-up CT scan showed no overall marked progression.

Private treatment records reflect that in July 2007 the Veteran was treated in Colorado for a gradual increase in shortness of breath over several months.  He reported that this issue had been going on for as long as five years but had recently exacerbated.  A CT scan showed some changes of emphysema, but also the appearance of possible interstitial disease with probable honeycombing and fibrosis, particularly in the peripheral upper lung zones.  He was diagnosed with hypoxemia and shortness of breath, likely secondary to pulmonary fibrosis with exacerbation at coming to altitude.  In September 2007 he reported chest pain and was admitted.  An October 2007 CT scan showed chronic lung changes with the possibility of small airway disease, with subpleural cystic changes and pleural thickening noted.  March 2008 pulmonary function testing suggested a severe restrictive ventilatory impairment with severely reduced diffusing capacity.  

VA treatment records reflect that in May 2008 the Veteran was diagnosed with interstitial lung disease with severe restriction and desquamative interstitial pneumonia per previous biopsy.  In September 2008 he reported a productive cough with white and yellow sputum.  He was diagnosed with interstitial lung disease with severe restriction.  In January 2009 he reported improvement of recent acute bronchitis symptoms but still had shortness of breath with exertion.  He reported stable dyspnea in April 2009.  In July 2009 he reported more labored breathing.  A CT scan showed chronic lung change with moderate pulmonary fibrosis bilaterally involving upper and lower lobes, similar to previous study.  His physician stated that it was unclear why his symptoms progressed after he quit smoking.

In his April 2009 claim, the Veteran stated that his lung disability was due to respiratory damage due to exposure to Agent Orange in Vietnam.  He reported that his breathing problems began in Vietnam but had seriously worsened in the most recent 10 years.  He reported that he had not smoked in 6 years, but prior to that time he smoked on and off since 1986.

In a May 2009 statement, the Veteran reported that he reported labored breathing to VA physicians in June 1970.  At the time, he reported that he did not smoke.  He stated that he started smoking in 1986 and quit in June 2003.

Private treatment records reflect that in June 2009, the Veteran again consulted with his pulmonary specialist for shortness of breath.  He was diagnosed with pulmonary fibrosis, probably slowly progressive.  August 2009 pulmonary function testing showed a severe restrictive ventilatory defect but no evidence of a diffusion defect.  

VA treatment records reflect that in September 2009 he reported worsening dyspnea on exertion.  He was diagnosed with interstitial lung disease secondary to desquamative interstitial pneumonia.  A staff physician assistant made an administrative note stating that the Veteran is disabled due to interstitial lung disease which is progressive and he was presently oxygen dependent.

Private treatment records reflect that in October 2009, the Veteran was clinically doing okay and had no respiratory difficulties at that time, though he had shortness of breath with minimal exertion.  He was diagnosed with pulmonary fibrosis, not well controlled.  January 2010 pulmonary function testing suggested a severe restrictive ventilatory impairment with severely reduced diffusing capacity.

The Veteran underwent a VA examination in January 2010.  He reported lung damage with onset in 1970.  He reported smoking a half pack per day from 1985 to 1998.  He began treatment with VA in 1998 and had a pulmonary function test.  The 2003 biopsy results were noted.  The examiner diagnosed desquamative interstitial pneumonia with severe restrictive disease due to pulmonary fibrosis.  The examiner opined that it was at least as likely as not that the Veteran's current restrictive lung disease is a progression of the chronic cough and smoking condition documented in his service treatment records.  The examiner explained that according to medical literature desquamative interstitial pneumonia is a rare disorder that primarily affects cigarette smokers in their fourth of fifth decade of life.  It is a respiratory disease characterized by an accumulation of cellular matter in the alveoli and bronchial tubes, leading to a fibrotic condition with symptoms of coughing, chest pain, weight loss, and dyspnea.

In a July 2010 statement, the Veteran reported that he was hospitalized in service in 1969 after returning from courier duties where Agent Orange was used.  He stated that he experienced fever, headache, sneezing, and minor breathing problems.  He stated that he was treated in June 1970 for breathing problems at the James A. Haley VA Medical Center in Tampa, Florida, and stated that he had breathing difficulties ever since.  He reported that he smoked tobacco from 1982 to 1993.

VA attempted to obtain records of the Veteran's June 1970 treatment, but in a July 2010 letter the VA Medical Center in question notified the RO that no such records existed.  The Board notes that according to its website, the James A. Haley VA Medical Center did not open until 1972.  In a July 2010 letter to the Veteran, VA requested that he provide any records of this treatment that he might have.  In an August 2010 statement, the Veteran noted that he was informed that the Medical Center did not open until 1972, that he had very little information about the treatment, and that truthfully he was unable to remember.

VA treatment records reflect that in August 2010 the Veteran reported to the emergency room with severe shortness of breath.  A chest x-ray to rule out congestive heart failure found chronic interstitial lung change, similar to a previous study.  In September 2010 the Veteran reported to the emergency room reporting coughing with white phlegm and wheezing for the prior hour.  He was diagnosed with acute bronchitis with pulmonary fibrosis.  A chest x-ray showed stable chronic interstitial changes of both lungs without active disease, congestive heart failure, or cardiomegaly since May 2008.  He was discharged and was deemed stable at a follow-up.  His treating physician noted that his disease continued to progress despite his having quit smoking several years prior.  His physician explained that this suggested a diagnosis of idiopathic pulmonary fibrosis as opposed to desquamative interstitial pneumonia, which is treated the same but has a different etiology.

The Veteran underwent a VA examination for his withdrawn claim regarding chronic bronchitis in September 2010.  He reported a respiratory condition with an onset in the 1960s.  The examiner noted a diagnosis of desquamative interstitial pneumonia based on a 2003 lung biopsy.  He had been in continued treatment since that time.  

In a February 2011 statement, the Veteran reported that when his private physician diagnosed pulmonary fibrosis, he was asked if he had ever been exposed to any chemicals.

The Veteran underwent an Agent Orange Registry Examination in March 2011.  A diagnosis of pulmonary fibrosis was noted.

Private treatment records reflect that a March 2011 pulmonary function test suggested a restrictive ventilatory impairment and severely reduced diffusing capacity.  

At his July 2011 VA examination for diabetes mellitus, the examiner noted that the Veteran's lung disease is not related to his diabetes.  No further explanation was given.

VA treatment records reflect that in April 2013 the Veteran reported hemoptysis, increased coughing, and increased home oxygen requirements.  His physicians diagnosed a possible alveolar hemorrhage.  A May 2013 CT scan showed mild progression of the peripheral areas of interstitial honeycombing with mild traction bronchiectasis.  Vasculitis was ruled out.  His diagnosis of interstitial lung disease was continued.  In June 2015 his breathing was at baseline.  His diagnosis was diffuse lung disease with fibrosis.  In December 2015 he reported worsening breathing.  A February 2016 CT scan showed stable finding compatible with fibrosis.  A June 2016 CT scan showed extensive fibrotic changes bilaterally which appear relatively stable.  He and his wife reported worsening pulmonary fibrosis in September and November 2016.

At his June 2017 hearing, the Veteran's representative stated that although it was not common, people in the medical profession are saying that blood circulation can affect nodes in the lungs, and that it is possible that a service-connected disability is aggravating his pulmonary fibrosis.

The Board finds that the evidence weighs against a finding that the Veteran's lung disability is related to service or to a service-connected disability.  

As to herbicide agent exposure, although the Veteran has been presumptively exposed to herbicide agents none of the various diagnoses of his lung disability are presumptively related to such exposure under 38 C.F.R. § 3.309(e).  Furthermore, there is no medical evidence of a relationship between herbicide agent exposure and the Veteran's lung disability.  While his private physician noted exposure to herbicide agents in treatment records, no opinion was offered regarding a relationship or lack thereof.  The Veteran does not have the medical expertise necessary to provide a basis of knowledge that herbicide agents caused or aggravated his disability.  The Board thus finds that the evidence weighs against a finding that the Veteran's lung disability is related to exposure to herbicide agents.

As to secondary service connection, there is no evidence that a service-connected disability caused or aggravated the Veteran's lung disability.  Such a theory was raised for the first time by the Veteran's representative at his June 2017 hearing, but the representative was unable to articulate any coherent theory of secondary service connection.  Indeed, it is unclear from the transcript whether the suggested aggravation is regarding the Veteran's service-connected diabetes mellitus and associated neuropathy or his service-connected ischemic heart disease.  The Board thus finds that the evidence weighs against a finding that the Veteran's lung disability is related to a service-connected disability.

As to direct service connection, the January 2010 VA examiner opined that the Veteran's lung disability is a progression of the chronic cough and smoking condition documented in his service treatment records.  This condition, however, was documented in the Veteran's report of medical history accompanying his July 1966 induction examination report.  No abnormality was noted in the report itself, and so the Veteran is presumed to have been sound upon induction.  While the report of medical history is evidence of a disability existing prior to service, the only evidence of a cough subsequent to induction was routinely diagnosed as acute ailments such as bronchitis, the flu, or an upper respiratory infection and accompanied by other symptoms.  Further complicating the situation is the examiner's rationale based entirely on relating "smoker's cough" to desquamative interstitial pneumonia, a diagnosis that affects smokers, coupled with the Veteran's insistence that he did not start smoking until the mid-1980s.  As such, if the service treatment records are in error or were misread by the examiner and the Veteran was not a smoker in 1966, there is no basis to relate his disability to his service treatment records.  If, on the other hand, the Veteran had been smoking in 1966, the examiner's opinion indicates that the progression of his in-service symptoms was due to his use of tobacco in service and barred from service connection under 38 C.F.R. § 3.300.  The Board notes that VA treatment records show treating physicians have subsequently questioned the diagnosis of desquamative interstitial pneumonia because the Veteran's condition continued to deteriorate after he reported that he had stopped smoking.  While these statements provide further support for the VA examiner's explanation that desquamative interstitial pneumonia is caused by use of tobacco, the Board does not find the Veteran's timeline reliable.  He reported being treated in June 1970 in a hospital that did not exist until 1972.  He variously reported quitting smoking in 1993, 1998, and 2003, and reports of his use varied from a half pack to a full pack daily.  His reports of when he began smoking vary from the 1960s to the 1980s, reporting a pack-year history of 30-40 years in April 2003, saying in August 2004 that he smoked a pack a day for 30 years, and reporting that he began smoking in 1986 in various statements to VA.  His physicians' findings that his disease progressed after he ceased tobacco use are therefore not credible as they are based on unreliable reports of when tobacco use ceased.  The Board therefore finds more credible the diagnosis of desquamative interstitial pneumonia based on the June 2003 lung biopsy and the opinion of the January 2010 VA examiner.  The Board thus finds that the evidence weighs in favor of a finding that his disability was caused by his use of tobacco and not otherwise related to service.  

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's lung disability is related to service or to a service-connected disability.  Service connection is therefore denied.

Diabetes Mellitus

The Veteran claims an evaluation in excess of 20 percent for diabetes mellitus.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When the symptoms attributable to a service-connected disability cannot be separated from those attributable to a non-service-connected disability, all symptomatology should be considered in determining the appropriate rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit-of-the-doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's current 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A higher rating of 40 percent is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Board notes that the Veteran's diabetes is rated specifically as diabetes with bilateral cataracts.  Cataracts may be rated separately under 38 C.F.R. § 4.79, Diagnostic Code 6027, which directs that preoperative cataracts are to be rated on the basis of visual impairment.  Visual acuity is evaluated based on corrected distance vision.  38 C.F.R. § 4.76.  Although the Board notes that the evidence indicates distance vision correctable to 20/20 and therefore does not support separate ratings for visual impairment based on his cataracts, the Veteran has not requested a separate rating, nor was the potential for such a rating addressed at his hearing by him or his representative.  The Board therefore considers any potential separate evaluation for cataracts outside the scope of this decision.

Since filing his appeal, the Veteran has been awarded additional evaluations for peripheral neuropathy of the lower extremities associated with diabetes mellitus under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Although the Board notes that the evidence does not support ratings in excess of those already assigned for peripheral neuropathy, the Veteran has not expressed any disagreement with these ratings, nor was any increase to these ratings addressed at his hearing by him or his representative.  The Board therefore considers review of these evaluations outside the scope of this decision.

VA treatment records reflect that in August 2009 the Veteran was hospitalized for fatigue and weakness likely secondary to multiple factors including hypoglycemia, dehydration, and hypotension, which were all likely medication-induced.  Since this time, records reflect routine care for his diabetes, with no subsequent indication of physician-prescribed regulation of activities, episodes of ketoacidosis, hypoglycemic reactions, or progressive loss of weight and strength.

In his October 2009 claim, the Veteran reported that his diabetes had worsened and that he now was required to take insulin.

The Veteran underwent a VA examination in January 2010.  The examiner noted treatment consisted of restricted diet, prescribed oral hypoglycemic agents, and multiple daily insulin injections.  There was no requirement of regulation of activities.  There were no episodes of ketoacidosis or hypoglycemic reactions.  There was no peripheral edema, neuropathy, or other ratable complications.

In a July 2010 statement, the Veteran reported that his daily medication includes two shots of insulin and two doses of oral medication.  He reported that his diabetes makes it difficult to work outside for more than two hours at a time, and that joined a health spa to get more exercise.  He reported having been hospitalized for diabetic shock and liver shutdown.  He stated that this occurred in August 2010, but given the date of the statement the Board presumes the Veteran meant August 2009.

The Veteran underwent a VA examination for employment limitations due to diabetes mellitus in July 2011.  The examiner noted treatment consisted of prescribed oral hypoglycemic agents and multiple daily insulin injections.  There was a single episode of hypoglycemia noted for which the Veteran was admitted in August 2009.  The examiner found mild effects on usual daily activities, specifically chores and exercise, and a functional impact on ability to work due to avoiding of heat and being outside.

The Veteran underwent another VA examination in March 2013.  The examiner noted treatment consisted of prescribed oral hypoglycemic agents and multiple daily insulin injections.  There was no requirement of regulation of activities.  There were no episodes of ketoacidosis or hypoglycemic reactions over the prior 12 months.  There was no progressive unintentional loss of weight or strength attributable to diabetes.  The examiner noted diabetic peripheral neuropathy but no other conditions attributable to diabetes.  The examiner noted functional impact on the Veteran's ability to work due to mild tiredness.

The Veteran underwent another VA examination in June 2014.  The examiner noted treatment consisted of prescribed oral hypoglycemic agents and multiple daily insulin injections.  There was no requirement of regulation of activities.  There were no episodes of ketoacidosis or hypoglycemic reactions over the prior 12 months.  There was no progressive unintentional loss of weight or strength attributable to diabetes.  The examiner noted bilateral cataracts related to diabetes and peripheral neuropathy but no other conditions attributable to diabetes.  

The Veteran underwent another VA examination in June 2016.  The examiner noted treatment consisted of prescribed oral hypoglycemic agents and required insulin.  There was no requirement of regulation of activities.  There were no episodes of ketoacidosis or hypoglycemic reactions over the prior 12 months.  There was no progressive unintentional loss of weight or strength attributable to diabetes.  The examiner noted bilateral cataracts related to diabetes and peripheral neuropathy but no other conditions attributable to diabetes.  The examiner noted that the Veteran's poorly controlled diabetes posed limitations on moderate to heavy physical activity due to poor endurance and lack of stamina, but the Veteran was able to perform mild physical activity and sedentary activities.

At his June 2017 hearing, the Veteran's representative stated that regulation of activities should be presumed for the Veteran because his other disabilities prevent him from engaging in strenuous activity, and it was impossible to separate out the symptoms.  

The Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  Higher ratings are available for required regulation of activities, multiple episodes of ketoacidosis or hypoglycemic reactions, or progressive loss of weight and strength.  The evidence weighs against such manifestations.  There is no evidence of ketoacidosis or progressive loss of weight and strength, and records establish only a single possible hypoglycemic reaction in August 2009.  There is no evidence that the Veteran's physicians have restricted his activities based on his diabetes mellitus.  The Board recognizes that his representative as argued that such restrictions would not be given because his activities are de facto restricted by his other disabilities which confine him to a wheelchair or scooter.  Nevertheless, there is no evidence in the record that the Veteran's physicians have determined that physical activity was harmful to his diabetic condition.  Indeed, earlier in the appeal period he reported that he had joined a gym so he could get more exercise as instructed.  For these reasons, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For the entirety of the period on appeal, the Veteran has been service-connected for diabetes mellitus, peripheral neuropathy in each lower extremity associated with diabetes, coronary artery disease, postoperative left herniorrhaphy, and limitation of motion of the left ring finger.  In addition, he was granted service connection for bilateral hearing loss in December 2013 and assigned a noncompensable rating.  Because all of the disabilities for which he has compensable evaluations - diabetes mellitus, peripheral neuropathy, and coronary artery disease - are granted based on the same etiology, specifically exposure to herbicide agents, they are considered one disability for the purposes of 38 C.F.R. § 4.16.  For the period on appeal prior to March 23, 2011, the Veteran was in receipt of a combined evaluation of 40 percent.  For the period thereafter, he was in receipt of an evaluation of 60 percent or greater.  The Board therefore finds that the Veteran is eligible for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a) for the period from March 23, 2011.  For the prior period, he may only be considered for an extraschedular TDIU under 38 C.F.R. § 4.16(b), addressed in the remand portion of this decision.

In his September 2009 claim for a TDIU, the Veteran reported that he was unable to work due to his diabetes and pulmonary fibrosis.  He did not indicate the date he last worked full-time or the date he became disabled, but among the work listed he indicated that he had worked full-time as a security guard until August 2009.  A November 2009 statement from his supervisor at this job indicated that he worked until early September 2009 at which time he left due to his disability.

In April 2010, the Veteran was granted disability benefits from the Social Security Administration (SSA).  The SSA found that the Veteran's disability began in September 2009.  His primary diagnosis was pulmonary fibrosis and his secondary diagnosis was diabetes mellitus.

In January 2013 the Veteran submitted another form claiming TDIU.  He reported that he was unable to work due to his diabetes and ischemic heart disease.  He reported that he became too disabled to work in August 2007 and last worked full time in September 2007.  The Board presumes these to be typographical errors, as in the same form he reported the dates of his full time work as a security guard from February 2008 to September 2009, at the same employer who provided information reported in the prior form filed in September 2009.  

At his June 2017 hearing, the Veteran reported that he left his most recent employment in September 2009.  He reported that he had been working as a security guard, but he was unable to stand for necessary periods of time because of the peripheral neuropathy in his feet.  He further reported that his health had worsened after a heart attack.

For the period from March 23, 2011, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation.  The SSA granted disability benefits, at least in part, based on his service-connected diabetes mellitus.  This evidence is consistent with his hearing testimony showing that his peripheral neuropathy was a factor in him leaving his most recent job.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation, and a TDIU is therefore granted for the period from March 23, 2011.


ORDER

The appeal on the issue of entitlement to service connection for chronic bronchitis has been withdrawn and is dismissed.

Service connection for a lung disability, to include interstitial lung disease, desquamative interstitial pneumonia, and pulmonary fibrosis, is denied.

An evaluation in excess of 20 percent for diabetes mellitus is denied.

For the period from March 23, 2011, a TDIU is granted.


REMAND

For the period on appeal prior to March 23, 2011, the Veteran was in receipt of a combined disability evaluation of 40 percent.  He therefore during this period does not meet the schedular requirement for a TDIU under 38 C.F.R. § 4.16(a), and the Board may not grant an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b).  

At this point the Board reiterates that the SSA granted disability benefits, at least in part, based on his service-connected diabetes mellitus.  This evidence indicates that prior to meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the Veteran may have been unable to obtain substantially gainful employment due to a service-connected disability(s).   As such, for the period on appeal prior to March 23, 2011, the TDIU claim must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU for the period on appeal prior to March 23, 2011, to the Director of the Compensation Service for consideration of whether an extraschedular TDIU is warranted for that period. 
 
2.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


